Decree, Surrogate’s Court, Bronx County (Lee L. Holzman, S.), entered June 27, 1991, which denied petitioner’s application to remove respondent as Administrator and revoke his Letters of Administration, and dismissed the petition, and order of the same court, entered June 14, 1991, which amended such Letters of Administration so as to authorize collection of decedent’s assets up to $499,000, unanimously affirmed, without costs.
Petitioner failed to overcome the presumption favoring the validity of respondent’s marriage to decedent (see, Matter of Brown, 40 NY2d 938; Matter of Seidel v Crown Indus., 132 AD2d 729). There was simply no convincing evidence to rebut *610that presented by the expert on German and Austrian law for the years in question, that respondent’s marriage to his first wife was properly terminated in 1939 under German law. This 1939 divorce was properly recognized by the Surrogate’s Court under the doctrine of comity (see, Greschler v Greschler, 51 NY2d 368, 376-377). Concur—Sullivan, J. R, Carro, Rosenberger, Wallach and Rubin, JJ.